Case 8:20-cv-02828-PJM: Document 1-5 Filed 09/29/20 Page 1 of 9

Larry Naab

From: Larry Naab <larry@naabconsulting.com>
Sent: Wednesday, November 05, 2014 10:06 AM
To: ‘Brian McQuade’

Subject: meeting

Brian

David Jones wants to meet with you.
Can you give me some times for the week of Nov 17" ? He is traveling next week.

| assume you want to meet at your office and | assume after hours.

Please advise.

Thanks
Larry

Larry D. Naab, CPA

Naab Consulting

5511 E. 82" Street, Suite H
Indianapolis, IN 46250

(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell
Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 2 of 9

Larry Naab

From: Larry Naab <larry@naabconsulting.com>
Sent: Wednesday, November 05, 2014 2:39 PM
To: ‘David Jones'

Subject: RE: Information for the DC practice.
David

Meeting is confirmed for the 17" at 5:30 PM
You will be meeting with:

Brian McQuade

McQuade Brennan LLP

1730 Rhode Island Ave, Suite 800
DC

If something comes up that you need to reschedule please call me.
DO NOT CALL HIS OFFICE. Thanks

| will follow up with you after the meeting.

Take care

Larry

Larry D. Naab, CPA

Naab Consulting

5511 E. 82 Street, Suite H
Indianapolis, IN 46250
(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell
Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.

From: David Jones [mailto:djones@jonesmarescacpa.com]
Sent: Wednesday, November 05, 2014 2:07 PM
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 3 of 9
To: larry@naabconsulting.com
Subject: RE: Information for the DC practice.

Larry that works fine. David

Sent from my Motorola ATRIX™ 4G on AT&T

-----Original message-----

From: Larry Naab <larry@naabconsulting. com>

To: David Jones <djones@jonesmarescacpa.com>
Sent: Wed, Nov 5, 2014 17:33:32 GMT+00:00

Subject: RE: Information for the DC practice.

David
Are you available on Monday November 17" at 5:30 PM ?

Thanks
Larry

Larry D. Naab, CPA

Naab Consulting

5511 E. 82" Street, Suite H
Indianapolis, IN 46250
{888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell
Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and
privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
not the intended recipient (s), please contact the sender by reply e-mail and destroy all copies of the
original message.

From: David Jones [mailto:djones@jonesmarescacpa.com]
Sent: Wednesday, November 05, 2014 9:40 AM

To: larry@naabconsulting.com
Subject: RE: Information for the DC practice.

| am definitely interested. | am traveling through next week but | am free after that.
David

Sent from my Motorola ATRIX™ 4G on AT&T
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 4 of 9

From: Larry Naab <larry@naabconsulting.com>

To: David Jones <djones@jonesmarescacpa.com>
Sent: Tue, Nov 4, 2014 20:38:38 GMT+00:00

Subject: RE: Information for the DC practice.

David

Do you have any other questions ?

Does the price and terms appear reasonable to begin discussions ?
If so, | will be happy to schedule a meeting for you and the seller.

Thanks
Larry

Larry D. Naab, CPA

Naab Consulting

5511 E. 82" Street, Suite H
Indianapolis, IN 46250

(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell
Larry@NaabConsulting.com

<a href="http://www.naabe
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 5 of 9

 

 

 

Larry Naab
Tne es
From: Larry Naab <larry@naabconsulting.com>
Sent: Wednesday, November 05, 2014 2:42 PM
To: ‘Brian McQuade’
Subject: RE: meeting
Brian

Meeting confirmed.

November 17" at 5:30 PM.

Your office.

| will not be attending but | will follow up with him after the meeting.
Talk to you soon.

Thanks
Larry

Larry D. Naab, CPA

Naab Consulting

5511 E. 82"9 Street, Suite H
Indianapolis, IN 46250
(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Celi
Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.

From: Brian McQuade [mailto:BMcQuade@mcquadebrennan.com]
Sent: Wednesday, November 05, 2014 12:16 PM

To: Larry Naab

Subject: RE: meeting

Larry,
Let’s shoot for Monday the 17" at 5 30PM in my shop. Thanks..
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 6 of 9
Brian D. McQuade

»McQuade.Brennan, LLP.

Certified Public Accountants and Consultants
1730 Rhode Island Avenue, NW

Suite 800

Washington, DC 20036

P 202.296.3306

F 202.296.0059

E bmequade@mcquadebrennan.com
www.mcquadebrennan.com
www.linkedin.com/in/omcquade

“Uniquely built to exceed your expectations”

IRS Circular 230 Disclosure: To ensure compliance with Treasury Department regulations, we wish to inform you that any
tax advice that may be contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or applicable
State or local tax law provisions or (ii) promoting, marketing or recommending to another party any tax-related matters
addressed herein.

McQuadeBrennan, LLP intends that this message be used exclusively by the addressee(s). If you are not the named
addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if
you have received this e-mail by mistake and delete this e-mail from your system.

We ensure you the use of this disclaimer does not change the quality of our service and the advice you have come to
expect from us. In appropriate cases, after consultation with you, we will provide a comprehensive opinion that meets the
new rules.

From: Larry Naab [mailto:larry@naabconsulting.com)
Sent: Wednesday, November 5, 2014 10:06 AM

To: Brian McQuade

Subject: meeting

Brian

David Jones wants to meet with you.

Can you give me some times for the week of Nov 17" ? He is traveling next week.

| assume you want to meet at your office and | assume after hours.

Please advise.

Thanks
Larry

Larry D. Naab, CPA
Naab Consulting

5511 E. 82"4 Street, Suite H
Indianapolis, IN 46250
(888) 726-6282
Case 8:20-cv-02828-PJM Document1-5 Filed 09/29/20 Page 7 of 9
(317) 823-2000
(888) 726-5762 Fax
(317) 752-6951 Cell
Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 8 of 9

Larry Naab esnssseeseneeeennensennememmnasmammmmmmnans

From: Larry Naab <larry@naabconsulting.com>
Sent: Monday, November 17, 2014 10:05 AM
To: ‘Brian McQuade’

Subject: meeting with David Jones

Brian

Just want to confirm meeting with David Jones for tonight at 5:30 PM.

Thanks
Larry

od

Larry D. Naab, CPA

Naab Consulting

5511 E. 82" Street, Suite H

Indianapolis, IN 46250

(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell

Larry@NaabConsulting.com

NaabConsulting.com wa

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.
Case 8:20-cv-02828-PJM Document 1-5 Filed 09/29/20 Page 9 of 9

Larry Naab

From: Larry Naab <larry@naabconsulting.com>
Sent: Monday, November 17, 2014 12:02 PM
To: ‘David Jones’

Subject: RE: Confirming appoint for today

David

| assume so. | emailed Brian to confirm but have not heard back yet.
Last week he was good to go.
Larry

Larry D. Naab, CPA
Naab Consulting

5511 E. 82™ Street, Suite H
Indianapolis, IN 46250
(888) 726-6282

(317) 823-2000

(888) 726-5762 Fax

(317) 752-6951 Cell

Larry@NaabConsulting.com
NaabConsulting.com

This e-mail message is for the sole use of the intended recipient (s), and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient
(s), please contact the sender by reply e-mail and destroy all copies of the original message.

From: David Jones [mailto:djones@jonesmarescacpa.com]

Sent: Monday, November 17, 2014 9:24 AM

To: ‘Larry Naab'

Subject: Confirming appoint for today

Hi Larry,

| wanted to see if you could confirm the appointment | have with McQuade for 5:30 today.

Thank you .

David Jones
